 



Exhibit 10.8
EXECUTIVE EMPLOYMENT AGREEMENT
(TEMPORARY)
     This Employment Agreement (“Agreement”), including the attached Exhibit
“A,” is entered into between the Inn of the Mountain Gods Resort and Casino, a
Mescalero Apache Tribal enterprise, having offices at 287 Carrizo Canyon Road,
Mescalero, New Mexico 88340 (“Employer”), and Melissa S. Linton, CPA, MBA, an
individual currently residing at Ruidoso, New Mexico (“Employee”), to be
effective as of 5th day of December, 2007 (the “Effective Date”).
WITNESSETH
     WHEREAS, Employer desires to temporarily employ Employee in the position
set forth on Exhibit “A” and under the terms and conditions set forth in this
Employment Agreement;
     WHEREAS, Employee is willing to accept temporary employment with Employer
under the terms and conditions set forth in this Employment Agreement;
     WHEREAS, the temporary nature of the Employment Agreement between Employer
and Employee, same shall be an at will employment; and
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
and obligations contained herein, Employer and Employee agree as follows:
ARTICLE 1: EMPLOYMENT AND DUTIES:
     1.1 Employer agrees to employ Employee, and Employee agrees to be employed
by Employer, beginning as of the Effective Date and continuing until the date
set forth on Exhibit “A” (the “Term”), subject to the terms and conditions of
this Agreement.
     1.2 Employee initially shall be employed in the position set forth on
Exhibit “A.” Employer may subsequently assign Employee to a different position
or modify Employee’s duties and responsibilities; Employee agrees to serve in
the assigned position and to perform diligently and to the best of Employee’s
abilities the duties and services appertaining to such position as determined by
Employer, as well as such additional or different duties and services
appropriate to such position which Employee from time to time may be reasonably
directed to perform by Employer. Employee shall at all times comply with and be
subject to such policies and procedures as Employer may establish from time to
time.
     1.3 Employee shall, during the period of Employee’s employment by Employer,
devote Employee’s full business time, energy, and best efforts to the business
and affairs of Employer and its Enterprises or other entities. Employee may not
engage, directly or indirectly, in any other business, investment, or activity
that interferes with Employee’s performance of Employee’s duties hereunder, is
contrary to the interests of Employer, or requires any significant portion of
Employee’s business time.

- 1 -



--------------------------------------------------------------------------------



 



     1.4 In connection with Employee’s employment by Employer, Employer shall
endeavor to provide Employee access to such information pertaining to the
business and services of Employer as is appropriate for Employee’s employment
responsibilities.
     1.5 Employee acknowledges and agrees that at all times during the
employment relationship Employee owes fiduciary duties to Employer, including
but not limited to the fiduciary duties of the highest loyalty, fidelity and
allegiance to act at all times in the best interests of the Employer, to make
full disclosure to Employer of all information that pertains to Employer’s
business and interests, to do no act which would injure Employer’s business, its
interests, or its reputation, and to refrain from using for Employee’s own
benefit or for the benefit of others any information or opportunities pertaining
to Employer’s business or interests that are entrusted to Employee or that
Employee learned while employed by Employer. Employee acknowledges and agrees
that upon termination of the employment relationship, Employee shall continue to
refrain from using for Employee’s own benefit or the benefit of others any
information or opportunities pertaining to Employer’s business or interests that
were entrusted to Employee during the employment relationship or that Employee
learned while employed by Employer. Employee agrees that while employed by
Employer and thereafter Employee shall not knowingly take any action that
interferes with the internal relationships between Employer and its employees or
representatives or interferes with the external relationships between Employer
and third parties.
     1.6 Employee understands and acknowledges that this is an at will
employment . Employee understands and acknowledges that the terms and conditions
of this Agreement constitute confidential information. Employee shall keep
confidential the terms of this Agreement and shall not disclose this
confidential information to anyone other than as required by law. Employee
acknowledges and understands that disclosure of the terms of this Agreement
constitutes a material breach of this Agreement and could subject Employee to
disciplinary action, including without limitation, termination of employment.
ARTICLE 2: COMPENSATION AND BENEFITS:
     2.1 Based on the temporary nature of the Employment arrangement between
Employer and Employee, Employee shall not participate in the benefit package
available for permanent employees.
     2.2 The temporary Employee acknowledges that two (2) holidays will be
celebrated during the time that Employee is employed as a temporary Employee.
Employee shall be entitled to a leave from the job for a period of
December 24-25, 2007 and for New Years day, 2008.
     2.3 Any further leave from the position by Employee after requesting such
leave, shall be by deduction for the day or days as personal leave.

- 2 -



--------------------------------------------------------------------------------



 



     2.4 All calculations for pay to Employee will be on the basis of $22,500.00
per month. Where applicable, the first pay period and the last period may be
prorated to coincide with the payroll closing date for the Employer.
     2.5 While employed by Employer, Employee shall be entitled to reimbursement
for all reasonable expenses, including travel and entertainment, incurred by
Employee in the performance of Employee’s duties. Where time allows, any such
request for expenditure shall be approved in advance by the Chief Operating
Officer. Employee will maintain records and written receipts as required by the
Employer’s policy and reasonably requested by the Employer to substantiate such
expenses.
     2.6 Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
ARTICLE 3: TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION:
     3.1 As set forth above, the employment of Employee is on a temporary basis.
Either Employer or Employee upon the giving of two weeks notice, may terminate
this agreement at any time during the term of the Executive Employment Agreement
(Temporary). In the event of any termination, wages shall be paid to Employee
through the last day of such employment.
ARTICLE 4: CONTINUATION OF EMPLOYMENT BEYOND TERM; TERMINATION AND EFFECTS OF
TERMINATION:
     4.1 The present agreement between Employer and Employee is for the
employment of Employee for Ninety (90) days. Without committing either party to
future employment the parties agree that they will visit the future status and
employment of Employee at the conclusion of the term of this Agreement. Should
the Employment of the Employee continue beyond the expiration of the terms
specified on Exhibit “A”, such employment shall continue as an at will
employment under the same terms and conditions as set forth herein. Upon such
termination of the employment relationship between Employer and Employee, for
any reason whatsoever, all future compensation to which Employee is entitled and
all future benefits for which Employee is eligible shall cease and terminate.
Employee shall be entitled to prorata salary through the date of such
termination.
ARTICLE 5: MESCALERO APACHE TRIBE LAWS, MESCALERO APACHE TRIBAL GAMING
COMMISSION REGULATIONS AND UNITED STATES INDIAN GAMING REGULATORY ACT AND OTHER
LAWS:
     5.1 Employee shall at all times comply with applicable Mescalero Apache
Tribal laws, Mescalero Apache Tribal Gaming Commission regulations and United
States laws applicable to Employee’s actions on behalf of Employer, including
specifically, without limitation, the Tribal Gaming Ordinance and the United
States Indian Gaming Regulatory Act, generally codified in 25 USC 2701 (“IGRA”),
as the IGRA may hereafter be

- 3 -



--------------------------------------------------------------------------------



 



amended, and/or its successor statutes. If Employee pleads guilty to or nolo
contendere or admits civil or criminal liability under the IGRA or other
applicable United States law, or if a court finds that Employee has personal
civil or criminal liability under the IGRA or other applicable United States
law, or if a court finds that Employee committed an action resulting in any
Mescalero Apache Tribal Resort Enterprise or other Tribal Enterprise or entity
having civil or criminal liability or responsibility under the IGRA or other
applicable United States law with knowledge of the activities giving rise to
such liability or knowledge of facts from which Employee should have reasonably
inferred the activities giving rise to liability had occurred or were likely to
occur, such action or finding shall constitute “cause” for termination under
this Agreement unless Employer’s highest applicable level of Employer’s
management determines that the actions found to be in violation of the IGRA or
other applicable United States law were taken in good faith and in compliance
with all applicable policies of Employer.
ARTICLE 6: OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS:
     6.1 All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment by Employer (whether during business hours or otherwise
and whether on Employer’s premises or otherwise) which relate to Employer’s
business, products or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to Employer and are
and shall be the sole and exclusive property of Employer. Moreover, all
drawings, memoranda, notes, records, files, correspondence, drawings, manuals,
models, specifications, computer programs, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of Employer.
     6.2 Employee acknowledges that the business of Employer, its Enterprises
and other entities is highly competitive and that their strategies, methods,
books, records, and documents, their technical information concerning their
products, equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Employer, its Enterprises and other entities use in
their business to obtain a competitive advantage over their competitors.
Employee further acknowledges that protection of such confidential business
information and trade secrets against unauthorized disclosure and use is of
critical importance to Employer, its Enterprises and other entities in
maintaining their competitive position. Employee hereby agrees that Employee
will not, at any time during or after his employment by Employer,

- 4 -



--------------------------------------------------------------------------------



 



make any unauthorized disclosure of any confidential business information or
trade secrets of Employer, its subsidiaries and other entities, or make any use
thereof, except in the carrying out her employment responsibilities hereunder.
Employer its Enterprises and other entities shall be third party beneficiaries
of Employee’s obligations under this Section. As a result of Employee’s
employment by Employer, Employee may also from time to time have access to, or
knowledge of, confidential business information or trade secrets of third
parties, such as customers, suppliers, partners, joint ventures, and the like,
of Employer, its subsidiaries and other entities. Employee also agrees to
preserve and protect the confidentiality of such third party confidential
information and trade secrets to the same extent, and on the same basis, as
Employer’s confidential business information and trade secrets. Employee
acknowledges that money damages would not be sufficient remedy for any breach of
this Article 6 by Employee, and Employer shall be entitled to enforce the
provisions of this Article 6 by terminating any payments then owing to Employee
under this Agreement and/or to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article 6, but shall be in
addition to all remedies available at law or in equity to Employer, including
the recovery of damages from Employee and his or her agents involved in such
breach.
     6.3 All written materials, records, and other documents made by, or coming
into the possession of, Employee during the period of Employee’s employment by
Employer which contain or disclose confidential business information or trade
secrets of Employer, its Enterprises and other entities shall be and remain the
property of Employer, its Enterprises and other entities, as the case may be.
Upon termination of Employee’s employment by Employer, for any reason, Employee
promptly shall deliver the same, and all copies thereof, to Employer.
ARTICLE 7: MISCELLANEOUS:
     7.1 For purposes of this Agreement the term “Employer” shall include the
Inn of the Mountain Gods Resort and Casino, Ski Apache, Casino Apache Travel
Center and any other Enterprise or entity of the Inn of the Mountain Gods Resort
and Casino.
     7.2 Employee shall refrain, both during the employment relationship and
after the employment relationship terminates, from publishing any oral or
written statements about Employer, its Enterprises and other entities, or any of
such entities’ officers, employees, agents or representatives that are
slanderous, libelous, or defamatory; or that disclose private or confidential
information about Employer, its Enterprises and other entities, or any of such
entities’ business affairs, officers, employees, agents, or representatives; or
that constitute an intrusion into the seclusion or private lives of Employer,
its Enterprises and other entities, or such entities’ officers, employees,
agents, or representatives; or that give rise to unreasonable publicity about
the private lives of Employer, its Enterprises and other entities, or any of
such entities’ officers, employees, agents, or representatives; or that place
Employer, its Enterprises and other entities, or any of such entities’ or its
officers, employees, agents, or representatives in a false light before the
public; or that constitute a misappropriation of the name or likeness of
Employer, its Enterprises and

- 5 -



--------------------------------------------------------------------------------



 



other entities, or any of such entities’ or its officers, employees, agents, or
representatives. A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded the Employer under this provision
are in addition to any and all rights and remedies otherwise afforded by law.
     7.3 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

         
If to Employer:
       
 
       
Chief Operating Officer
Inn of the Mountain Gods Resort and Casino
287 Carrizo Canyon Road
Mescalero, New Mexico 88340
  and   F. Randolph Burroughs, Esq.
Burroughs and Rhodes
906 Virginia Ave.
Alamogordo, New Mexico 88310

If to Employee, to the address shown on the first page hereof.
Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.
     7.4 This Agreement shall be governed in all respects by the laws of the
Mescalero Apache Tribe, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the federal courts of the
United States.
     7.5 No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
     7.6 If a dispute arises out of or related to this Agreement, other than a
dispute regarding Employee’s obligations under Article 6, or Article 7, and if
the dispute cannot be settled through direct discussions, then Employer and
Employee agree to first endeavor to settle the dispute in an amicable manner by
mediation, before having recourse to any other proceeding or forum.
     7.7 Each of Employer and Employee is a citizen of the United States of
America. Employer’s principal place of business is in Mescalero, Otero County,
New Mexico. This Agreement was negotiated and signed in Mescalero, New Mexico.
This Agreement shall be performed in Mescalero, New Mexico. Any litigation that
may be brought by either Employer or Employee involving the enforcement of this
Agreement or the rights, duties, or obligations of this Agreement, shall be
brought exclusively in the Tribal court sitting in Mescalero, Otero County, New
Mexico, or federal courts having jurisdiction over the Mescalero Apache Tribe.

- 6 -



--------------------------------------------------------------------------------



 



     7.8 It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.
     7.9 This Agreement shall be binding upon and inure to the benefit of
Employer and any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of
Employer by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Employee’s rights and obligations under Agreement
hereof are personal and such rights, benefits, and obligations of Employee shall
not be voluntarily or involuntarily assigned, alienated, or transferred, whether
by operation of law or otherwise, without the prior written consent of Employer.
     7.10 This Agreement replaces and merges previous agreements and discussions
pertaining to the following subject matters covered herein: the nature of
Employee’s employment relationship with Employer and the term and termination of
such relationship. This Agreement constitutes the entire agreement of the
parties with regard to such subject matters, and contains all of the covenants,
promises, representations, warranties, and agreements between the parties with
respect such subject matters. Each party to this Agreement acknowledges that no
representation, inducement, promise, or agreement, oral or written, has been
made by either party with respect to such subject matters, which is not embodied
herein, and that no agreement, statement, or promise relating to the employment
of Employee by Employer that is not contained in this Agreement shall be valid
or binding. Any modification of this Agreement will be effective only if it is
in writing and signed by each party whose rights hereunder are affected thereby,
provided that any such modification must be authorized or approved by Employer’s
Chief Operating Officer.
     IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement
in multiple originals to be effective on the date first stated above.
INN OF THE MOUNTAIN GODS
RESORT AND CASINO

               
By:
       /s/ Brian D. Parrish
 
  By:        /s/ Melissa S. Linton
 
  Brian D. Parrish, Chief Operating Officer   Melissa S. Linton, Employee
 
              This 5th day of December, 2007.          

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO
EXECUTIVE EMPLOYMENT AGREEMENT (TEMPORARY)
BETWEEN THE
INN OF THE MOUNTAIN GODS RESORT AND CASINO
AND
MELISSA S. LINTON

     
Employee Name:
  Melissa S. Linton
 
   
Term:
  Effective the 5th day of December, 2007 thru 5th day of March, 2008
 
   
Position:
  Treasurer
 
   
Location:
  Mescalero, New Mexico
 
   
Reporting Relationship:
  To Chief Operating Officer or any person so designated by the Chief Operating
Officer.
 
   
Monthly Base Salary:
  $22,500.00 a month.
 
   
Employee Benefits:
  This position is temporary. There are no employee benefits available to
Employee.
 
   
Housing:
  Employee may reside in the building referred to as “the tower” during her
employment under this agreement. All utilities will be furnished by Employer.

                     
     /s/ Brian D. Parrish
 
           /s/ Melissa S. Linton
 
            Brian D. Parrish, Chief Operating Officer   Melissa S. Linton,
Employee
 
                    This 5th day of December, 2007.                

- 1 -